
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.70


EXECUTIVE SEVERANCE AGREEMENT


        THIS EXECUTIVE SEVERANCE AGREEMENT dated as of the last date signed
below ("Agreement"), by and between HAWAIIAN AIRLINES, INC., a Hawaii
corporation (the "Company") headquartered 3375 Koapaka St., Ste. G350, Honolulu,
HI 96819, and CHARLES R. NARDELLO (the "Executive"), a Hawaii resident
(collectively, the "Parties").

        WHEREAS, the Compensation Committee of the Board of Directors of the
Company (the "Committee") has determined that Executive plays a critical role in
the operations of the Company as a Senior Vice President;

        NOW, THEREFORE, as an inducement for and in consideration of the
Executive remaining in its employ, the Parties agree that the Executive shall
receive the severance benefits set forth below in this Agreement in the event
the Executive's employment with the Company is terminated under the
circumstances described below.

        1.    Not an Employment Contract.    The Executive acknowledges that
this Agreement does not constitute a contract of employment or impose on the
Company any obligation to retain the Executive as an employee and that this
Agreement does not prevent the Executive from terminating his employment.
Executive understands and acknowledges that he is an employee-at-will and that
either he or the Company may terminate the employment relationship between them
at any time and for any reason.

        2.    Severance Pay Upon Termination Without Cause or for Good
Reason.    In the event the employment of the Executive is terminated by the
Company for a reason other than for Cause (as defined below) or by the Executive
for Good Reason (as defined below), then the Company shall pay to the Executive,
as severance pay, a lump sum payment equal to twelve (12) months' base salary,
less applicable federal and state income tax withholdings. Executive agrees that
this payment is subject to Executive signing and not revoking a release of
claims based on the Company's standard form separation agreement and release
(the "Release"), the lapse of any statutory period for revoking the Release, and
such Release becoming effective in accordance with its terms within twenty-eight
(28) days following Employee's Termination Date. The severance payment will be
made by the Company on the twenty-ninth (29th) day following the Termination
Date, or such later date as is required to avoid the imposition of additional
taxes under Internal Revenue Code Section 409A, as specified in Section 5.

        3.    Sole Remedy.    The payment to the Executive of the amounts
payable under Section 2 shall constitute the sole remedy of the Executive in the
event of a termination of the Executive's employment by the Company that results
in payment of benefits under Section 2.

        4.    Definitions.    For purposes of this Agreement, the following
terms shall have the following meanings:

        4.1    Cause.    "Cause" shall mean a good faith finding by the Company
of any of the following: (a) repeated neglect by Executive of his employment
duties, Executive's repeated material lack of diligence and attention in
performing his employment duties, or Executive's repeated failure to implement
or adhere to Company policies; (b) conduct of a criminal nature that may have an
adverse impact on the Company's reputation in the community; (c) fraudulent
conduct in connection with the business affairs of the Company, regardless of
whether said conduct is designed to defraud the Company or others; (d) conduct
at any time or place which is detrimental to the Company's reputation and/or
goodwill among its customers and/or the community; (e) conduct in violation of
the Company's and/or its parent company's corporate compliance rules, practices,
procedures and ethical guidelines; (f) material violation of the Company's House
Rules, a copy of which has been provided to Executive by the Company.

--------------------------------------------------------------------------------



        4.2    Good Reason.    "Good Reason" shall mean Executive's termination
of employment following the expiration of any cure period (discussed below)
following the occurrence, without Executive's express written consent, of one or
more of the following:

        (a)   a material reduction of Executive's duties, authority or
responsibilities; or

        (b)   a material reduction by the Company in Executive's annual total
target cash compensation (other than pursuant to a reduction applying generally
to employees of the same corporate rank); or

        (c)   Executive's relocation to principal offices that are either
(i) not located on Oahu, Hawaii, or (ii) not within 40 miles of Honolulu,
Hawaii.

        Executive may not resign for Good Reason without first providing the
Company with written notice within sixty (60) days of the event that Executive
believes constitutes "Good Reason" specifically identifying the acts or
omissions constituting the grounds for Good Reason and a reasonable cure period
of not less than thirty (30) days following the date of such notice.

        4.3    Termination Date.    "Termination Date" shall mean the
Executive's last day on the payroll of the Company.

        5.    Section 409A.    

        5.1    General.    This Agreement shall be interpreted, construed and
administered in a manner that satisfies the requirements of Section 409A of the
Internal Revenue Code and the Department of Treasury Regulations and other
guidance promulgated thereunder. It is the intent of this Agreement to comply
with the requirements of Section 409A so that none of the severance payments and
benefits to be provided under this Agreement will be subject to the additional
tax imposed under Section 409A, and any ambiguities in this Agreement will be
interpreted to so comply. The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition under Section 409A prior to actual payment
to Employee.

        5.2    Specified Employee Delay.    Notwithstanding any provision to the
contrary in this Agreement, if (a) Executive is a "specified employee" within
the meaning of Section 409A on the date upon which the severance payment under
this Agreement would otherwise be made and (b) the severance payment would
otherwise subject Executive to any tax, interest or penalty imposed under
Section 409A, then the severance payment that would otherwise be paid during the
first six months after Executive's separation from service within the meaning of
Section 409A shall be accumulated and shall be paid on the earlier of (1) the
first day which is at least six (6) months after Executive's separation from
service within the meaning of Section 409A or (2) the date of Executive's death
(as applicable, the "Specified Employee Payment Date").

        5.3    Separation from Service.    Notwithstanding anything to the
contrary in this Agreement, no severance payment under this Agreement will be
considered due or payable until and unless Executive has a "separation from
service" within the meaning of Section 409A. Notwithstanding anything herein to
the contrary, if Executive dies following his "separation from service" but
prior to the six (6) month anniversary of the date of his "separation from
service," then any severance payment delayed in accordance with this Section
will be payable in a lump sum as soon as administratively practicable after the
date of Executive's death, but not later than ninety (90) days after the date of
Executive's death.

2

--------------------------------------------------------------------------------



        6.    Miscellaneous.    

        6.1    Notices.    Any notices delivered under this Agreement shall be
deemed duly delivered four (4) business days after it is sent by registered or
certified mail, return receipt requested, postage prepaid, or one business day
after it is sent for next-business day delivery via a reputable nationwide
overnight courier service, in each case to the address of the recipient set
forth in the introductory paragraph hereto. Either party may change the address
to which notices are to be delivered by giving notice of such change to the
other party. All notices to the Company shall also be addressed to the attention
of the President of the Company.

        6.2    Pronouns.    Whenever the context may require, any pronouns used
in this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular forms of nouns and pronouns shall include the plural,
and vice versa.

        6.3    Entire Agreement.    This Agreement constitutes the entire
agreement between the parties and supersedes all prior agreements and
understandings, whether written or oral, relating to the subject matter of this
Agreement.

        6.4    Amendment.    This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Executive.

        6.5    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of Hawaii. Any action, suit
or other legal arising under or relating to any provision of this Agreement
shall be commenced only in a court of the State of Hawaii (or, if appropriate, a
federal court located within the State of Hawaii), and the Company and the
Executive each consents to the jurisdiction of such a court. The Company and the
Executive each hereby irrevocably waive any right to a trial by jury in any
action, suit or other legal proceeding arising under or relating to any
provision of this Agreement.

        6.6    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of both parties and their respective successors and
assigns, including any corporation with which or into which the Company may be
merged or which may succeed to its assets or business, provided, however, that
the obligations of the Executive are personal and shall not be assigned by him
or her.

        6.7    Waivers.    No delay or omission by the Company in exercising any
right under this Agreement shall operate as a waiver of that or any other right.
A waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

        6.8    Captions.    The captions of the sections of this Agreement are
for convenience of reference only and in no way define, limit or affect the
scope or substance of any section of this Agreement.

        6.9    Severability.    In case any provision of this Agreement shall be
invalid, illegal or otherwise unenforceable, the validity, legality and
enforceability of the remaining provisions shall in no way be affected or
impaired thereby.

        THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

3

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have executed this Agreement on
the dates set forth below.

    HAWAIIAN AIRLINES, INC.
 
 
By
 
/s/ Mark B. Dunkerley


--------------------------------------------------------------------------------

Mark B. Dunkerley            "Company"
 
 
 
 
Its President
 
 
Date:
 
February 7, 2012
 
 
 
 
/s/ Charles R. Nardello


--------------------------------------------------------------------------------

Charles R. Nardello            "Executive"
 
 
 
 
Senior Vice President—Operations
 
 
Date:
 
February 7, 2012

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.70



EXECUTIVE SEVERANCE AGREEMENT
